Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  on line 16, “the driving device being to drive” should be “the driving device driving”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over the well known prior art in view of Gagliano (2009/0096237) and 
For claims 1 and 7, the examiner takes official notice that the well known prior art includes: a tour bus, comprising: 
a vehicle body, including a storage area; 
5a front door, disposed at a lateral side of the vehicle body, being to communicate spatially an inside of the vehicle body with the atmosphere; 
a rear door, disposed at the lateral side of the vehicle body, being to communicate spatially the inside of the vehicle with the atmosphere; 
a plurality of wheels, furnished under the vehicle body for moving the vehicle body; 

the vehicle body includes a seat area and a driver space, the seat area is located above the storage area, the driver space is connected spatially with one side of the seat area, and the door is disposed by corresponding to the driver space.
Because applicant has not traversed the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C). 
The well known prior art lacks the recited movable placing portion and other features of the invention. 
Gagliano (2009/0096237) teaches a movable placing portion, foldably disposed in the storage area, including a driving 15device, a pivotal member, a transmission linkage, a placing platform and a supportive structure, 
the driving device being connected with the transmission linkage, 
the transmission linkage being further connected with the placing platform, 
the pivotal member being connected between the placing platform and the supportive structure for pivotally connecting the 20supportive structure and the placing platform, 
the driving device being to drive the transmission linkage to further displace the placing platform in a moving direction back and forth in the storage area and the atmosphere out 21of the vehicle body; and 
a plurality of rotatable members (bearings 66,68) connected to the movable placing portion (16) and supported by a lower wall of the storage area to carry the placing platform in the moving direction and 2allow a partial displacement of the placing platform out of the vehicle body and over the lower wall of the storage area,
wherein, when the placing platform is located in the storage area, the supportive structure is collected at a storage position with respect to the placing platform within the storage area; 
5wherein, when a portion of the placing platform in the storage area is displaced to protrude out of the vehicle body in the moving direction, the supportive structure is turned away from the storage position with respect to the placing platform, and a supporting position is reached by the supportive structure with respect to the placing platform, such that the placing platform is supported by the supportive structure (as seen in FIG.3 and [0027-0031]).  
It would have been obvious to one of ordinary skill in the art to have provided the movable placing portion as taught by Gagliano for use on a tour bus of the well known prior art in order to allow more convenient access to items stored therein. 
For claim 4, the movable placing portion includes a support- moving member (21) furnished to the supportive structure, and 
the support-moving 20member is used for moving the supporting structure in the moving direction while the supportive structure is at the supporting position.  
For claim 5, the support-moving member is collected into the 22storage area according to the storage position of the supportive structure.  
For claim 6, the movable placing portion includes a plurality of platform-moving members (FIG.5-8), and each of the plurality of the platform-moving members is connected with the bottom surface of the placing platform.  

Claims 1, 4-5 and 7 are is rejected under 35 U.S.C. 103 as being unpatentable over the well known prior art in view of JP 01282040A (JP 040) and further in view of Bejin (7338104), Hebert (2004/0007889), Mink et al. (6464274), or Sciullo et al. (6065792). 
For claims 1 and 7, the examiner takes official notice that the well known prior art includes: a tour bus, comprising: 
a vehicle body, including a storage area; 
5a front door, disposed at a lateral side of the vehicle body, being to communicate spatially an inside of the vehicle body with the atmosphere; 
a rear door, disposed at the lateral side of the vehicle body, being to communicate spatially the inside of the vehicle with the atmosphere; 
a plurality of wheels, furnished under the vehicle body for moving the vehicle body; 
10a luggage compartment door, dispose at the lateral side of the vehicle body at a place respective to the storage area, located between the front door and the rear door, being to communicate spatially the storage area with the atmosphere; 
the vehicle body includes a seat area and a driver space, the seat area is located above the storage area, the driver space is connected spatially with one side of the seat area, and the door is disposed by corresponding to the driver space.
Because applicant has not traversed the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C). 
The well known prior art lacks the recited movable placing portion and other features of the invention. 
JP 040 teaches a movable placing portion, foldably disposed in the storage area, including a driving 15device, a pivotal member, a transmission linkage, a placing platform and a supportive structure, 
the driving device being connected with the transmission linkage, 
the transmission linkage being further connected with the placing platform, 
the pivotal member being connected between the placing platform and the supportive structure for pivotally connecting the 20supportive structure and the placing platform, 
the driving device being to drive the transmission linkage to further displace the placing platform in a moving direction back and forth in the storage area and the atmosphere out 21of the vehicle body; 
wherein, when the placing platform is located in the storage area, the supportive structure is collected at a storage position with respect to the placing platform within the storage area; 
5wherein, when a portion of the placing platform in the storage area is displaced to protrude out of the vehicle body in the moving direction, the supportive structure is turned away from the storage position with respect to the placing platform, and a supporting position is reached by the supportive structure with respect to the placing platform, such that the placing platform is supported by the supportive structure (as seen in FIGS.1-6 and abstract). 
It would have been obvious to one of ordinary skill in the art to have provided movable placing portion as taught by JP 040 for use on a tour bus of the well known prior art in order to allow more convenient access to items stored therein. 
For claim 4, the movable placing portion includes a support- moving member (6) furnished to the supportive structure, and 

For claim 5, the support-moving member is collected into the 22storage area according to the storage position of the supportive structure.  
The well known prior art, as modified with JP 040, fails to include rollers as recited which feature is present in each of Bejin (7338104), Hebert (2004/0007889), Mink et al. (6464274), or Sciullo et al. (6065792) to aid in movement of the platform structure.It would have been obvious to one of ordinary skill in the art to adapt rollers to the well known prior art in order to provide the same as evidenced by Bejin (7338104), Hebert (2004/0007889), Mink et al. (6464274), or Sciullo et al. (6065792)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the well known prior art in view of JP 040 above.  
For claim 6, JP 040 teaches the movable placing portion includes a plurality of platform-moving members (FIG.3), and each of the plurality of the platform-moving members is connected with a side surface of the placing platform. 
It would have been obvious to one of ordinary skill in the art to have provided the platform-moving members on a bottom instead of a side as an obvious design expedient based on the size and shape of the storage area. 
Since applicant has not disclosed that having the moving members on the bottom solves any stated problem (in the original disclosure) or is for any particular purpose, and it appears that side moving members would perform equally well and would not change the use of the device or produce an unexpected result.
Allowable Subject Matter
Claim 8 is allowed.
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616